Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed on 12/30/2020 have been fully considered but they are not persuasive.
The applicant argues that none of the cited references teaches the limitation as shown in claims 1 and 13.  The examiner respectfully disagrees.  Jia et al. (figures 2-3b and in at least page 13, second paragraph) teaches a control chip coupled to the light-obstructing layer (22) and configured to adjust a brightness of the display panel; and at least one photosensor (23) disposed between the first substrate and the light-obstructing layer (50 and 30).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the photosensor as taught by Jia et al. in order to achieve a display device having an improved contrast, avoid color mixing, and avoid reflection of signal lines in non-display areas.  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2016/0116798) in view of Kim et al. (US 2005/0117093); further in view of Jia et al. (CN106373969).
Regarding claim 1, Nam et al. (figure 7) discloses a display panel comprising: 
a first substrate (900); 
a second substrate (1000) disposed opposite to the first substrate; 
active switches disposed on the second substrate, wherein each of the active switches comprises an electro-conductive channel; 
pixel electrodes (EL1) disposed on the second substrate and coupled to the active switches; 
a light-obstructing layer (BM3 or 1010; see at least paragraph 0109) disposed on the first substrate, wherein the light-obstructing layer is disposed in correspondence with the electro-conductive channel of the active switches, the light-obstructing layer covers the electro-conductive channels of the active switches, and the light-obstructing layer is made of an electro-conductive material.  
Nam et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Nam et al. is silent regarding a color filter layer disposed on the second substrate and corresponding to a position of the pixel electrodes; and a control chip coupled to the light-obstructing layer and configured to adjust a brightness of the display panel; and at least one photosensor disposed between the first substrate and the light-obstructing layer.
Kim et al. (figure 13) teaches a color filter layer disposed on the second substrate and corresponding to a position of the pixel electrodes (518a-518c).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the color filter as taught by Kim et al. in order to achieve a color display device and reduce a contact area between a top layer of a first substrate and an organic material layer of a second substrate, thereby preventing an alignment error due to friction.
In addition, Jia et al. (figures 2-3b and in at least page 13, second paragraph) teaches a control chip coupled to the light-obstructing layer (22) and configured to adjust a brightness of the display panel; and at least one photosensor (23) disposed between the first substrate and the light-obstructing layer (50 and 30).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the photosensor as taught by Jia et al. in order to achieve a display device having an improved contrast, avoid color mixing, and avoid reflection of signal lines in non-display areas.
Regarding claim 2, Jia et al. (figures 2-3b) teaches wherein the photosensor comprises a photodiode.  
Regarding claim 3, Nam et al. as modified by Kim et al. and Jia et al. teaches wherein the first substrate further comprises a transparent electro-conductive layer, the photodiode is disposed between the transparent electro-conductive layer and the light-obstructing layer, the light-obstructing layer comprises a metal black matrix, the metal black matrix is coupled to the control chip, and the transparent electro-conductive layer and the metal black matrix are two side electrodes of the photodiode.  
Regarding claim 4, Jia et al. (figures 2-3b) teaches wherein the photodiode comprises three semiconductor layers, an outer side of a first semiconductor layer of the three semiconductor layers directly connects the transparent electro-conductive layer, an outer side of a third semiconductor layer of the three semiconductor layers directly connects the metal black matrix, and widths of the three semiconductor layers are smaller than a width of the metal black matrix.  
Regarding claim 5, Nam et al. as modified by Kim et al. and Jia et al. teaches wherein the first substrate further comprises a transparent electro-conductive layer, the photosensor is disposed between the transparent electro-conductive layer and the light-obstructing layer.  
Regarding claim 6, Jia et al. (figures 2-3b) teaches wherein a width of the photosensor is smaller than or equal to a width of the light-obstructing layer (232 and 22).  
Regarding claim 7, Jia et al. (figures 2-3b) teaches wherein the photosensor is disposed on a periphery of a display area of the display panel.  
Regarding claim 8, Jia et al. (figures 2-3b) teaches wherein a control circuit controlling the photosensor is disposed on one edge of the display area.  
Regarding claim 9, Jia et al. (figures 2-3b) teaches wherein the photosensor is disposed on an upper lateral side and left and right lateral sides of the display area, and a lower lateral side of the display area is provided with the control circuit (depending on orientation of the display).  
Regarding claim 10, Jia et al. (figures 2-3b) teaches wherein the photosensor is disposed on two lateral sides of the display area, and on a top edge of the display area away from a support base of the display pane (depending on orientation of the display).  
Regarding claim 11, Jia et al. (figures 2-3b) teaches wherein the photosensor is disposed in a display area of the display panel.  
Regarding claim 12, Jia et al. (figures 2-3b) teaches wherein the photosensor is disposed at a center position of the display area.  
Regarding claim 13, Nam et al. (figure 7) discloses a display panel comprising: 
a first substrate (900); 
a second substrate (1000) disposed opposite to the first substrate; 
active switches disposed on the second substrate, wherein each of the active switches comprises an electro-conductive channel; 
pixel electrodes (EL1) disposed on the second substrate and coupled to the active switches; 
a light-obstructing layer (BM3 or 1010; see at least paragraph 0109) disposed on the first substrate, wherein the light-obstructing layer is disposed in correspondence with an electro-conductive channel of the active switches, and the light-obstructing layer covers the electro-conductive channel of the active switches;
a transparent electro-conductive layer, wherein the transparent electro-conductive layer is disposed on the first substrate.
Nam et al. discloses the limitations as shown in the rejection of claim 13 above.  However, Nam et al. is silent regarding a color filter layer disposed on the second substrate and corresponding to a position of the pixel electrodes; and a control chip coupled to the light-obstructing layer and configured to adjust a brightness of the display panel; and at least one photosensor disposed between the first substrate and the light-obstructing layer.
Kim et al. (figure 13) teaches a color filter layer disposed on the second substrate and corresponding to a position of the pixel electrodes (518a-518c).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the color filter as taught by Kim et al. in order to achieve a color display device and reduce a contact area between a top layer of a first substrate and an organic material layer of a second substrate, thereby preventing an alignment error due to friction.
In addition, Jia et al. (figures 2-3b and in at least page 13, second paragraph) teaches a control chip (coupled to the light-obstructing layer (22) and configured to adjust a brightness of the display panel; and at least one photosensor (23) disposed between the first substrate and the light-obstructing layer (50 and 30); wherein a width of the photosensor is smaller than or equal to a width of the light-obstructing layer, and the photosensor comprises an photodiode.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the photosensor as taught by Jia et al. in order to achieve a display device having an improved contrast, avoid color mixing, and avoid reflection of signal lines in non-display areas.
Therefore, Nam et al. as modified by Kim et al. and Jia et al. teaches, the photodiode is disposed between the transparent electro-conductive layer and the light-obstructing layer, the light-obstructing layer comprises a metal black matrix, the metal black matrix is coupled to a control chip adjusting the brightness of the display panel, and the transparent electro-conductive layer and the metal black matrix are two side electrodes of the photodiode.
Regarding claim 14, Jia et al. (figures 2-3b) teaches wherein the photodiode comprises three semiconductor layers, an outer side of a first semiconductor layer of the three semiconductor layers directly connects the transparent electro-conductive layer, an outer side of a third semiconductor layer of the three semiconductor layers directly connects the metal black matrix, and widths of the three semiconductor layers are smaller than a width of the metal black matrix.  
Regarding claim 15, Jia et al. (figures 2-3b) teaches wherein the photosensor is disposed on a periphery of a display area of the display panel.  
Regarding claim 16, Jia et al. (figures 2-3b) teaches wherein a control circuit (30 and 50) controlling the photosensor is disposed on one edge of the display area.  
Regarding claim 17, Jia et al. (figures 2-3b) teaches wherein the photosensor is disposed on an upper lateral side and left and right lateral sides of the display area and a lower lateral side of the display area is provided with the control circuit (depending on orientation of the display).  
Regarding claim 18, Jia et al. (figures 2-3b) teaches wherein the photosensor is disposed on two lateral sides of the display area, and on a top edge of the display area and away from a support base of the display panel (depending on orientation of the display).  
Regarding claim 20, Jia et al. (figures 2-3b) teaches wherein the photosensor is disposed in a display area of the display panel.  
Regarding claim 21, Jia et al. (figures 2-3b) teaches wherein the photosensor is disposed at a center position of the display area.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAUREN NGUYEN/Primary Examiner, Art Unit 2871